Per Curiam,
The claims presented by the appellant against his father’s estate were for money loaned, for money paid to a third person on his father’s account and for the amount of a bank deposit in the name of his father. They were supported only by oral testimony of loose declarations and admissions and were rejected by the auditor for want of direct and positive proofs. These claims were of a class requiring the closest scrutiny. Pollock v. Ray, 85 Pa. 428; Walls’s App., 111 Pa. 460, and we find no error in their rejection.
The appellant was incompetent as a witness in support of his claim and his testimony was properly excluded. He did not claim, as argued, by devolution but as a creditor and therefore had no standing under the exceptions of clause E, sec. 5, of the Act of May 23, 1887, P. L. 158. The order of the court dismissing exceptions to the report of the auditor is affirmed at the cost of the appellant.